Title: From George Washington to Thomas Newton, 10 October 1788
From: Washington, George
To: Newton, Thomas



Sir,
Mount Vernon October 10th 1788

Your letter of the 23d Ulto was handed to me by Capt. Justice who deld at my landing 35,962 Shingles agreeable to his receipt.
Your letter of the 8th of August mentions that, by contract, payment was to be made for the shingles three months after the delivery of the first parcel, and in consequence thereof I did not make provision for the payment sooner, but as you have been disappointed in that contract and was obliged to advance the money for those which were delivered, I enclose a Bill drawn by Colo. Fitzgerald upon Messrs Brent and Co. in my favor for £14.8 the amount of 36,000 at 8/. The residue of the

Shingles will, I hope, be sent up as soon as possible, for my delay for want of them would, at this season, be a material injury to me in my building.
You informed me in your letter of August that the Price of superfine flour was 32/ and Fine 28/ Pr bbl. I would thank you to let me know what it will fetch quik in Cash at this time. I am Sir Yr most Obedt Hble Sert

Go: Washington

